Mr. Justice Breese: I do not concur in the opinion of the majority. The act of 1872 is in full .force as a system, and applicable as well to criminal as to civil' cases. The intention of the act is that a regular panel should be made up and in attendance at each term of the circuit court for trying causes, whether civil or criminal, and to be made up as in that act prescribed. Section 178 of the criminal code, provides that in a criminal case a venire shall not be necessary. This means simply, that when such a case is called for trial, and the regular panel from any cause is exhausted, no venire shall be necessary to supply the deficiency, but the same shall be supplied by an order of the court for tales men. It does not dispense with the necessity of a panel selected in the first instance according to the statute. In this case it is very apparent there was no regular panel selected according to the statute, at the term of the court at which plaintiff in error was convicted. This appears from the record. The prisoner has not been convicted according to law, and the judgment should'be reversed. I have not time to go into an extended argument in this case, nor is it necessary. The statute of 1872, taken in connection with section 178 of the criminal code, is plain and unambiguous, and should have been observed. The object in incorporting section 178 into the criminal code was to remedy the difficulty and delay incident to the ancient practice in criminal cases. By that practice, if a juror was wanted, it was necessary to issue a venire to the sheriff. This necessarily delayed the cause until the sheriff made return of the writ. It was to remedy this the clause in question was inserted in the criminal code. It was never understood that a regular panel, selected according to law, could be dispensed with.